   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
LEVAR T. HENRY,

           Plaintiff,                       17 cv 3450 (JGK)

     - against -                            MEMORANDUM OPINION
                                            AND ORDER
CITY OF NEW YORK, ET AL.,

          Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The pro se plaintiff, Levar T. Henry, has brought this

action alleging violations of his constitutional rights pursuant

to 42 U.S.C. § 1983 and violations of New York state law against

the City of New York (the “City”) and police officers Gary

Perez, Randys Figuereo, Carlos Pimentel, Carlos Thomas, Juan

Carrero, and Christian Hernandez.      The plaintiff has asserted

claims including false arrest, malicious prosecution,

fabrication of evidence, excessive force, municipal liability,

and analog state law claims.     The defendants have moved for

summary judgment dismissing all of the plaintiff’s claims

pursuant to Federal Rule of Civil Procedure 56.        For the

following reasons, the defendants’ motion is granted in part and

denied in part.




                                   1
    Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 2 of 20



                                     I.

      Unless otherwise noted, the following facts are undisputed. 1

      On the evening of August 18, 2016, Officers Perez, Carrero,

and Figuereo observed from an unmarked vehicle the plaintiff

engage in what they believed to be a drug transaction.             Allen

Decl. Exs. F at 63-69, I.       Based on their observations, the

three plain clothed officers stopped the plaintiff to

investigate further.      Allen Decl. Exs. E at 40-41, H at 28.

Officer Figuereo demanded the plaintiff to stop, at which point

the plaintiff resisted.       Allen Decl. Ex. H at 29-33.       Officers

Perez and Figuereo forced the plaintiff to the ground, though

the officers’ testimony does not clearly establish how the

plaintiff wound up on the ground.         Allen Decl. Exs. E at 42-43,

F at 73-75, H at 29-31.       The plaintiff asserts that the

plaintiff was knocked to the ground after officers repeatedly

slammed his head into a wall.        Allen Decl. Ex. B at 40-41.        Soon

after, Officers Pimentel and Thomas arrived to assist the other

officers.    Allen Decl. Exs. C at 62, D at 46-47, F at 76-77.



1 The plaintiff failed to respond to or contest the defendants’ statement of
facts in the defendants’ Rule 56.1 Statement. The defendants advised the pro
se plaintiff, who was represented by counsel through discovery, of his Rule
56 obligations pursuant to Local Rule 56.2. See ECF Nos. 110, 111, 117.
Therefore, the plaintiff is not excused from the requirements of Local Rule
56.1. See Wali v. One Source Co., 678 F. Supp. 2d 170, 178 (S.D.N.Y. 2009).
Nevertheless, the Court is required to assure that the statements in the Rule
56.1 statement are supported in the record. See Holtz v. Rockefeller & Co.,
258 F.3d 62, 74 (2d Cir. 2001). Moreover, the Court will “conduct an
assiduous review of the record” in light of the special solicitude given to
pro se litigants. Holtz, 258 F.3d at 73.

                                      2
      Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 3 of 20



       While bringing the plaintiff to the ground, the officers

observed multiple bags of crack cocaine fall from the

plaintiff’s person, and after they transported him to a police

vehicle, the officers found another bag where he was seated in

the vehicle.      Allen Decl. Ex. E at 78-79.      Because multiple bags

of crack cocaine had fallen from the plaintiff’s person,

Lieutenant Christian Hernandez approved a strip search of the

plaintiff.     Allen Decl. Exs. A ¶ 39, B at 83, G at 44-45.          The

plaintiff resisted the officers’ strip search, but the officers

were still able to recover more bags of cocaine during the

search.     Allen Decl. Ex. E at 72.

       Because of the altercations, the plaintiff required medical

attention.     Allen Decl. Exs. G at 38-39, E at 63, 76, H at 41-

42.    After the strip search, and several hours after the arrest,

the plaintiff was brought by ambulance to Harlem Hospital.

Allen Decl. Ex. I, R, S at D00143.         The hospital treated the

plaintiff for a laceration on his face and abrasions to his

elbow and wrists.      Allen Decl. Ex. S at D00146, D00150, D00160.

The medical records note that the plaintiff alleged to the

medical staff that he was assaulted by the officers, that he was

punched in the face and head, that the officers slammed his head

into a wall and kneed him in the chest, and the medical report

included that he had a bruise and laceration on his forehead.

Id. at D00146, D00155.       The report also included that the

                                      3
   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 4 of 20



plaintiff complained of chest and rectal pain after his arrest

and search.   Id. at D00155.    The hospital administered sutures

on the plaintiff’s forehead to seal the laceration.         Id. at

D00149.   At the hospital, additional crack cocaine was found in

the plaintiff’s underwear.     Allen Decl. Exs. Q at D00146; S at

D00146.   The hospital also found “no overt evidence of foreign

bodies within the gastrointestinal tract.”       Allen Decl. Ex. S at

D00151.

     On March 27, 2017, the plaintiff pleaded guilty to criminal

possession of a controlled substance in the fourth degree in New

York State Court in connection with his August 18, 2016 arrest.

Allen Decl. Ex. N at D00417.     He was sentenced to 42 months’

imprisonment and two years of post-release supervision.         Id.      On

appeal, his conviction was affirmed.      People v. Henry, 116

N.Y.S.3d 565 (App. Div. 2020).

     The defendants moved for summary judgment dismissing all

claims on December 18, 2020.     ECF No. 115.    The plaintiff failed

to respond, and on January 26, 2021, the Court entered an Order

extending the plaintiff’s time to respond until February 12,

2021.   ECF No. 120.   In that Order, the Court stated that it

would decide the motion on the papers submitted if the plaintiff

failed to respond by February 12, 2021.       On February 24, 2021,

the defendants filed a letter with the Court noting that the

plaintiff had not responded and requesting that Court decide the

                                   4
    Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 5 of 20



motion on the papers submitted.        ECF No. 121.     Because the

plaintiff has not responded to the motion, the Court decides the

motion on the papers submitted.

                                     II.

      The standard for granting summary judgment is well

established.    “The court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477

U.S. 317, 322–23 (1986); Gallo v. Prudential Residential Servs.,

Ltd. P’ship, 22 F.3d 1219, 1223 (2d Cir. 1994). 2          “[T]he trial

court’s task at the summary judgment motion stage of the

litigation is carefully limited to discerning whether there are

any genuine issues of material fact to be tried, not to deciding

them.   Its duty, in short, is confined at this point to issue-

finding; it does not extend to issue-resolution.”            Gallo, 22

F.3d at 1224.     The moving party bears the initial burden of

“informing the district court of the basis for its motion” and

identifying the matter that “it believes demonstrate[s] the

absence of a genuine issue of material fact.”           Celotex, 477 U.S.

at 323.   “Only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the


2 Unless otherwise noted, this Memorandum Opinion and Order omits all

citations, alterations, emphasis, and internal quotation marks in quoted
text.
                                      5
   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 6 of 20



entry of summary judgment.”     Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986).

     In determining whether summary judgment is appropriate, a

court must resolve all ambiguities and draw all reasonable

inferences against the moving party.      See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(citing United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)

(per curiam)); see also Gallo, 22 F.3d at 1223.        Summary

judgment is improper if any evidence in the record from any

source would enable a reasonable inference to be drawn in favor

of the nonmoving party.    See Chambers v. TRM Copy Ctrs. Corp.,

43 F.3d 29, 37 (2d Cir. 1994).     If the moving party meets its

burden, the nonmoving party must produce evidence in the record

and “may not rely simply on conclusory statements or on

contentions that the affidavits supporting the motion are not

credible.”   Ying Jing Gan v. City of New York, 996 F.2d 522, 532

(2d Cir. 1993).

                                  III.

     The plaintiff has asserted claims pursuant to 42 U.S.C.

§ 1983 for unlawful arrest, malicious prosecution, fabrication

of evidence, excessive force, municipal liability, violation of

due process under the Fifth Amendment, unlawful taking in

violation of the Fifth Amendment, unlawful search in violation

of the Fourth Amendment, violation of the Sixth Amendment

                                   6
   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 7 of 20



protections for criminal defendants, violation of the Eighth

Amendment, violation of the Fourteenth Amendment, and New York

state law claims for negligence, assault, battery, false arrest,

false imprisonment, and malicious prosecution.

                           A. Unlawful Arrest

     The plaintiff has asserted that the plaintiff was

unlawfully arrested because the defendant officers lacked

probable cause to arrest him.     A false arrest claim under

Section 1983 based on the Fourth Amendment right to be free from

unreasonable seizures, including arrest without probable cause,

“is substantially the same as a claim for false arrest under New

York law.”   Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996).

Accordingly, “a plaintiff claiming false arrest must show, inter

alia, that the defendant intentionally confined him without his

consent and without justification.”      Id.    Probable cause

constitutes such justification, and therefore “is a complete

defense to an action for false arrest.”        Bernard v. United

States, 25 F.3d 98, 102 (2d Cir. 1994); see also Jaegly v.

Couch, 439 F.3d 149, 152 (2d Cir. 2006); Jocks v. Tavernier, 316

F.3d 128, 135 (2d Cir. 2003); Bullard v. City of New York, 240

F. Supp. 2d 292, 297 (S.D.N.Y. 2003); L.B. v. Town of Chester,

232 F. Supp. 2d 227, 233 (S.D.N.Y. 2002).

     The plaintiff’s claim of false arrest fails because the

officers had probable cause to arrest him and because the

                                   7
   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 8 of 20



plaintiff’s conviction pursuant to his guilty plea has been

affirmed on appeal.

       An officer has probable cause to arrest when the officer

has “knowledge or reasonably trustworthy information of facts

and circumstances that are sufficient to warrant a person of

reasonable caution in the belief that the person to be arrested

has committed or is committing a crime.”       Jaegly, 439 F.3d at

152.    The probable cause inquiry assesses “whether the facts

known by the arresting officer at the time of the arrest

objectively provided probable cause to arrest.”        Id. at 153.

“Courts in this circuit have routinely found probable cause

where an officer arrests an individual whom the officer

believes, based on his or her own observation, engaged in a

hand-to-hand drug sale.”    Smith v. City of New York, No. 04-cv-

3286, 2010 WL 3397683, at *6 (S.D.N.Y. Aug. 27, 2010), aff’d sub

nom., Smith v. Tobon, 529 F. App'x 36 (2d Cir. 2013).

       The defendants had probable cause to arrest the plaintiff

because Officers Perez, Carrero, and Figuereo were surveilling a

known drug dealer when they observed the plaintiff engage in a

drug transaction.    See Allen Decl. Ex. E at 40-41, F at 67-69.

When the officers approached the plaintiff and the known drug

dealer, the known drug dealer ate the item in his hand.

       Additionally, “[p]robable cause for the arrest is

conclusively established where there is a valid prosecution

                                   8
   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 9 of 20



resulting in a conviction, including where the individual is

convicted upon a guilty plea.”     Routier v. O’Hara, No. 08-cv-

02666, 2013 WL 3777100, at *5 (E.D.N.Y. July 17, 2013); see also

Thomas v. Roach, 165 F.3d 137, 144 (2d Cir. 1999); Cameron v.

Fogarty, 806 F.2d 380, 388–89 (2d Cir. 1986).        Because the

plaintiff pleaded guilty to the charge against him in connection

with his arrest, he has conceded that the arrest was supported

by probable cause.

     Moreover, “in order to recover damages for allegedly

unconstitutional conviction or imprisonment, or for other harm

caused by actions whose unlawfulness would render a conviction

or sentence invalid, a § 1983 plaintiff must prove that the

conviction or sentence has been reversed on direct appeal,

expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas

corpus, 28 U.S.C. § 2254.     A claim for damages bearing that

relationship to a conviction or sentence that has not been so

invalidated is not cognizable under § 1983.”        Heck v. Humphrey,

512 U.S. 477, 486-87 (1994).     Where a guilty plea has not been

overturned or successfully withdrawn, the conviction “stands as

a complete bar to any claims of false arrest, false

imprisonment, and malicious prosecution under § 1983.”         Smith v.

P.O. Canine Dog Chas, No. 02-cv-6240, 2004 WL 2202564, at *6

                                   9
   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 10 of 20



(S.D.N.Y. Sept. 28, 2004).     Mr. Henry pleaded guilty to the

charge against him, and his conviction was affirmed on appeal.

     Accordingly, because the defendants had probable cause to

arrest the plaintiff and the plaintiff was convicted for

possession of a controlled substance, the plaintiff’s claim for

false arrest must be dismissed.      Therefore, the defendants’

motion for summary judgment is granted with respect to the false

arrest claim.

                        B. Malicious Prosecution

     The plaintiff has asserted a malicious prosecution claim

based on his prosecution for the events of August 18, 2016.           To

sustain a Section 1983 claim based on malicious prosecution, a

plaintiff must demonstrate conduct by the defendants that is

tortious under state law and that results in a constitutionally

cognizable deprivation of liberty.       Singer v. Fulton Cnty.

Sheriff, 63 F.3d 110, 116 (2d Cir. 1995); see also Shabazz v.

Kailer, 201 F. Supp. 3d 386, 391 (S.D.N.Y. 2016) (collecting

cases).   The elements of a malicious prosecution claim under New

York law are: “(1) the initiation or continuation of a criminal

proceeding against plaintiff; (2) termination of the proceeding

in plaintiff’s favor; (3) lack of probable cause for commencing

the proceeding; and (4) actual malice as a motivation for

defendant’s actions.”    Shabazz, 201 F. Supp. 3d at 391–92.        A

showing of malice can include that the officer acted “with a

                                   10
      Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 11 of 20



wrong or improper motive” or anything other than “a desire to

see the ends of justice served.”           Fulton v. Robinson, 289 F.3d

188, 198 (2d Cir. 2002).        “[T]he existence of probable cause to

commence a proceeding is also a complete bar to a claim of

malicious prosecution.”        Bullard, 240 F. Supp. 2d at 297.

        The malicious prosecution claim fails because the

defendants had probable cause to arrest the plaintiff, the

plaintiff did not secure a favorable termination of the criminal

action, and the plaintiff has not alleged malice adequately.

The claim is also barred by Heck.           See 512 U.S. at 486-87.

Therefore, the defendants’ motion for summary judgment is

granted with respect to the claim for malicious prosecution.

                          C. Fabrication of Evidence

        The plaintiff has alleged that the defendants falsified

paperwork and testimony that the plaintiff was in possession of

crack cocaine on the date of his arrest.           However, the

fabrication of evidence claim fails for several reasons.             First,

such a claim is precluded because of his guilty plea and the

subsequent affirmance of the conviction.           See Heck, 512 U.S. at

477.     Second, the plaintiff admitted that he possessed crack

cocaine on the date of his arrest.           See Allen Decl. Ex. B at 63,

81.     Third, the medical reports also stated that the plaintiff

possessed crack cocaine based on the evidence recovered by the

medical staff at the hospital.

                                      11
   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 12 of 20



     Accordingly, there is no dispute of material fact in

connection with the fabrication of evidence claim.         Therefore,

the defendants’ motion for summary judgment is granted with

respect to the claim for fabrication of evidence.

                            D. Excessive Force

     The plaintiff has asserted that the defendants used

excessive force against him in violation of his constitutional

rights.   “The Fourth Amendment prohibits the use of excessive

force in making an arrest, and whether the force used is

excessive is to be analyzed under that Amendment’s

reasonableness standard.”     Brown v. City of New York, 798 F.3d

94, 100 (2d Cir. 2015) (quoting Graham v. Connor, 490 U.S. 386,

395 (1989)).   A police officer’s use of force is “excessive” in

violation of the Fourth Amendment if it is objectively

unreasonable in light of the facts and circumstances known to

the officer.   Lennon v. Miller, 66 F.3d 416, 425-26 (2d Cir.

1995); see also Maxwell v. City of New York, 380 F.3d 106, 108

(2d Cir. 2004).    To determine whether the amount of force

applied to a plaintiff was unreasonable, courts consider “the

severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and

whether [the suspect] is actively resisting arrest or attempting

to evade arrest by flight.”     Graham, 490 U.S. at 396.       Excessive

force claims require “serious or harmful,” and “a de minimis use

                                   12
      Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 13 of 20



of force will rarely suffice.”         Drummond v. Castro, 522 F. Supp.

2d 667, 678-79 (S.D.N.Y. 2007).

        The defendants have argued that the officers’ use of force

was reasonable and de minimis and therefore the excessive force

claim should be dismissed.        However, there are disputed material

facts about the use of force, and a determination of whether the

use of force was reasonable or de minimis turns on the

resolution of those disputed material facts.

        First, there is a dispute of exactly how the officers and

the plaintiff wound up on the ground at the scene of the arrest.

In deposition testimony, some defendants asserted that the

officers and the plaintiff fell to the ground while other

defendants stated that they did not remember how the officers

and the plaintiff wound up on the ground.           The plaintiff stated

in his deposition that the plaintiff fell to the ground after

the defendant officers repeatedly slammed the plaintiff’s head

and face into a wall.       The defendants contend that the plaintiff

was resisting arrest, but the plaintiff stated in his deposition

that the officers did not identify themselves as police and that

the plaintiff thought he was being robbed.           Allen Decl. Ex. B at

42.     As a result of the events at the scene of the arrest, the

plaintiff needed sutures for a laceration on his forehead.

Because there is a genuine dispute about what happened at the

scene of the arrest, the degree and origin of the injuries, and

                                      13
   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 14 of 20



the extent of the force, the excessive force claim cannot be

resolved on a motion for summary judgment.

     Moreover, there are disputed material facts with respect to

the attempted strip search of the plaintiff.        The defendants

contend that the strip search was never completed because the

plaintiff resisted and that the plaintiff’s clothing was never

removed.   The plaintiff contends that there was anal penetration

that caused the plaintiff significant pain.        While the

defendants contend that the plaintiff’s description of the

events is not believable, the Court cannot resolve this factual

dispute on a motion for summary judgment.        The medical records

indicate that the plaintiff complained to the medical staff at

the hospital that he was experiencing significant pain in his

anal area due to the search.      Moreover, additional crack cocaine

was recovered as a result of the strip search, which undercuts

the defendants’ claim that the strip search could not be

conducted.   Given the factual dispute, the excessive force claim

cannot be resolved on a motion for summary judgment.

     Accordingly, because there are genuinely disputed material

facts, the motion for summary judgment is denied with respect to

the excessive force claim.

                         E. Municipal Liability

     The plaintiff asserts a municipal liability claim against

the City pursuant to Monell v. Dep’t of Soc. Servs. of the City

                                   14
   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 15 of 20



of New York, 436 U.S. 658 (1978).      To bring a claim against a

municipality under Section 1983, the plaintiff generally must

allege that the challenged conduct was “performed pursuant to a

municipal policy or custom.”      Patterson v. Cnty. of Oneida,

N.Y., 375 F.3d 206, 226 (2d Cir. 2004); Sorlucco v. N.Y.C.

Police Dep’t, 971 F.2d 864, 870 (2d Cir. 1992); see generally

Monell, 436 U.S. at 694.     To identify a “policy or custom,” the

plaintiff must demonstrate that the municipality, through its

deliberate conduct, was the “moving force” behind the injuries

alleged.   Bd. of Cnty. Comm’rs of Bryan Cnty., Okl. v. Brown,

520 U.S. 397, 404 (1997).     The alleged policy does not need to

be contained in an explicitly adopted rule so long as the

unlawful practices of city officials are so “persistent and

widespread . . . as to constitute a custom or usage with the

force of law.”   Sorlucco, 971 F.2d at 870-71; see also

Connick v. Thompson, 563 U.S. 51, 61 (2011) (stating that the

acts of city officials must be “so persistent and widespread as

to practically have the force of law”); see also Viruet v. City

of New York, No. 16-cv-8327, 2019 WL 1979325, at *8 (S.D.N.Y.

May 3, 2019).

     The plaintiff can satisfy the “policy or custom”

requirement by alleging:

           (1) a formal policy officially endorsed by the
           municipality; (2) actions taken by government officials
           responsible for establishing municipal policies that
                                 15
   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 16 of 20



          caused the particular deprivation in question; (3) a
          practice so consistent and widespread that, although not
          expressly authorized, constitutes a custom or usage of
          which a supervising policy-maker must have been aware;
          or (4) a failure by policymakers to provide adequate
          training or supervision to subordinates to such an
          extent that it amounts to deliberate indifference to the
          rights of those who come into contact with the municipal
          employees.

Tieman v. City of Newburgh, No. 13-cv-4178, 2015 WL 1379652, at

*13 (S.D.N.Y. Mar. 26, 2015).

     The plaintiff has alleged that the City was deliberately

indifferent to widespread constitutional violations, and that

the City has failed to train, supervise, investigate, or

discipline officers for unconstitutional behaviors.         With

respect to the deliberate indifference claim, a plaintiff must

proffer specific details of how a policymaker acted with

deliberate indifference.     City of Canton v. Harris, 489 U.S.

378, 388 (1989).    To demonstrate deliberate indifference, a

plaintiff must show that “a policymaking official had notice of

a potentially serious problem of unconstitutional conduct, such

that the need for corrective action was obvious, and the

policymaker’s failure to investigate or rectify the situation

evidences deliberate indifference, rather than mere negligence

or bureaucratic inaction.”     Amnesty Am. V. Town of W. Hartford,

361 F.3d 113, 128 (2d Cir. 2004).       The plaintiff has not

produced any evidence of a policy, custom, or deliberate

indifference by the City.     The plaintiff likewise has failed to

                                   16
   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 17 of 20



produce any evidence of a failure to train, supervise,

investigate, or discipline officers for unconstitutional

behavior.

     Accordingly, the plaintiff has not provided any support for

the Monell claim and therefore, the defendants are entitled to

summary judgment dismissing the Monell claim.

                    F. Remaining Constitutional Claims

     The plaintiff has asserted several other constitutional

claims, including violations of the Fourth, Fifth, Sixth,

Eighth, and Fourteenth Amendments of the Constitution.          However,

these claims are nothing more than a “pleading that offers

labels and conclusions or a formulaic recitation of the elements

of a cause of action,” which is insufficient to state a claim.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).         In fact, many

of these claims are verbatim recitations of the various

amendments of the Constitution.      Moreover, the plaintiff has not

pleaded or produced any factual support for these remaining

constitutional claims, and therefore, there is no genuine issue

of material fact with respect to these claims.

     In addition to being nothing more than conclusory

allegations, the remaining constitutional claims fail on the

merits.     The remaining Fourth Amendment claims are precluded by

the guilty plea and the facts established in this litigation.

The Fifth Amendment claims have no factual basis.         The Sixth

                                   17
   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 18 of 20



Amendment claims are precluded by the guilty plea and affirmance

of the conviction, and they also lack a factual basis.          The

Eighth Amendment claim does not have any evidentiary support.

The Fourteenth Amendment claim lacks a factual basis and does

not have any evidentiary support.

     Accordingly, the defendants are entitled to summary

judgment dismissing the plaintiff’s remaining constitutional

claims.

                         G. New York Law Claims

     The plaintiff has asserted various state law claims that

mirror the plaintiff’s constitutional claims, including

negligence, assault, battery, false arrest, false imprisonment,

and malicious prosecution.     For the reasons stated above with

respect to the plaintiff’s claim for excessive force, there are

disputed material facts with respect to the assault and battery

claims.   However, for the reasons stated above, there is no

genuine dispute of material facts with respect to the false

arrest, false imprisonment, and malicious prosecution claims.

See Weyant, 101 F.3d at 852; Shabazz, 201 F. Supp. 3d at 391–92.

The plaintiff has not alleged any factual basis for the

negligence claim, nor has the plaintiff produced any evidence to

support the negligence claim.

     Accordingly, the defendants are entitled to summary

judgment dismissing the plaintiff’s state law claims for false

                                   18
   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 19 of 20



arrest, false imprisonment, malicious prosecution, and

negligence, but the motion for summary judgment with respect to

the claims for assault and battery is denied.

                         H. Lieutenant Hernandez

     The plaintiff lists Lieutenant Hernandez as a defendant in

this case because Lieutenant Hernandez authorized the strip

search of the plaintiff.     However, there was probable cause for

such a search, and therefore Lieutenant Hernandez was justified

in authorizing such a search.      The officers observed the

plaintiff engage in what they thought to be a drug transaction,

and then they subsequently recovered multiple bags of cocaine

falling from inside the plaintiff’s pants.

     The plaintiff does not allege any other involvement apart

from the authorization of the search.       There is no allegation

that Lieutenant Hernandez actually participated in the strip

search of the plaintiff.     “It is well settled in this circuit

that personal involvement of defendants in alleged

constitutional deprivations is a prerequisite” for liability

pursuant to Section 1983.     Wright v. Smith, 21 F.3d 496, 501 (2d

Cir. 1994).   Moreover, the respondeat superior theory is

inapplicable to claims brought under Section 1983.         See

Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983).

Accordingly, the plaintiff has not alleged sufficient personal



                                   19
   Case 1:17-cv-03450-JGK-SDA Document 126 Filed 04/27/21 Page 20 of 20



involvement of Lieutenant Hernandez and therefore, the Section

1983 claims against Lieutenant Hernandez should be dismissed.

       Similarly, there are no viable state law claims against

Lieutenant Hernandez.    The only involvement for Lieutenant

Hernandez was the authorization of the strip search that was

reasonable.    Lieutenant Hernandez was not alleged to have

participated in the search itself.       Therefore, there are no

viable state law claims against Lieutenant Hernandez.

       All claims against Lieutenant Hernandez should be

dismissed.

                               CONCLUSION

       The Court has considered all of the arguments.       To the

extent not specifically addressed, the arguments are either moot

or without merit.     For the reasons stated above, the defendants’

motion for summary judgment dismissing the claims is denied with

respect to the plaintiff’s Section 1983 excessive force claim

and state law claims for assault and battery.        The defendants’

motion for summary judgment dismissing the claims is granted

with respect to all other claims, including all claims against

Lieutenant Hernandez.     The Clerk is directed to close Docket No.

115.

       SO ORDERED.

Dated:       New York, New York
             April 27, 2021             ______/s/ John G. Koeltl______
                                                 John G. Koeltl
                                         United States District Judge
                                   20
